                               IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF NEW YORK                                            -~



       WESTPOINT HOME LLC,                                   )
                                                             )
                         Plaintiff,                          )
                                                             )
                   v.                                        )
                                                             )    Case No.20-cv-01451
       COURTNEY HOARD                                        )
                                                             )
       and                                                   )
                                                             )
       BRITANNICA HOME FASHIONS, INC.,                       )
                                                             )
                          Defendants.                        )

                                           STIPULATION OF DISMISSAL

                 Plaintiff, WestPoint Home LLC ("WestPoint"), and Defendants, Courtney Hoard and

      Brittanica Home Fashions, Inc. ("Defendants"), by their respective attorneys and under Rule

      41(a)(2) of the Federal Rules of Civil Procedure, hereby stipulate to the dismissal of the present

      action with prejudice, and state as follows:

                 1.      WestPoint and Defendants seek the dismissal of this action with prejudice as

      provided herein.

                 2.      WestPoint. and Defendants agree that each party· shall be~r its own costs and
                                      '.                                      ') .


      attorneys'
            .                . . ' .with or relating to this action.;.
                 fees in connection

                 3.      WestPpint' and Defendants agree that the Stipulate~ Order entered by this Court on

{;;-bruc~ ~ 1, 1-CJ Ly)(the "Siipulated ~rder") remains in effect, and tpis Court shap retainjurisdiction
      to enforce the Stipulated Order.




      DM2\l 2306700. l
           WHEREFORE, the parties respectfully request that this Court issue an Order of Dismissal.
                                                                                                      ,t=
                    ·Jr
Dated: FebruaryQY, 2020




  Am~,t:M!
  DUANE MORRIS LLP                                     JACKSON LEWIS
 1540 Broadway                                        44 South Broadway
 New York, New York 10036-4086                        14th Floor
 Tel: (212) 692-1000                                  White Plains, NY 10601
 Fax: (215) 692-1020                                  Tel: (914) 872-8060
 acgross@duanemo1Tis.com                              Fax: (914) 946-1216
 Counsel for Plaintiff,                               Mary.Smith@jacksonlewis.com
 WestPoint Home LLC                                   Counsel for Defendants




                                                  2
DM2\l2306700.1
                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK


WESTPOINT HOME LLC,                                      )
                                                         )
                   Plaintiff,                            )
                                                         )
            V.                                           )
                                                         )   Case No. 20-cv-01451
 COURTNEY HOARD                                          )
                                                         )
 and                                                     )
                                                         )
 BRITANNI CA HOME FASHIONS, INC.,                        )
                                                         )
                    Defendants.                          )

                                [PROPOSED] ORDER OF DISMISSAL

          The Court, having considered the stipulation of Plaintiff WestPoint Home LLC and

Defendants Courtney Hoard and Britannica Home Fashions, Inc., and good cause appearing,

orders as follows:

           1.      The action filed by WestPoint Home LLC is dismissed with prejudice pursuant to

Federal Rule of Civil Procedure 41(a)(2) as against Defendants.

           2.      Each party shall bear its own costs and attorneys' fees.

           3.      The Court retains jurisdiction to enforce the Stipulated Order entered by this Court

on February 24, 2020. The
                      , Clerk of Court is directed to close this case.



                                                                                                          !
IT IS SO ORDERED.                                                                                         I


Dated: -February
         --------
                 26, 2020



Judge _Jesse
         __  M._Furman
                  _
United States District Judge

                                                     3
DM2\l 2306700, 1
